Citation Nr: 0028662	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-36 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether an overpayment of disability compensation in the 
calculated amount of $201.00 was properly created.

Entitlement to a waiver of the recovery of overpayment of 
disability compensation in the calculated amount of $201.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971, from February 1972 to June 1972, and from 
October 1972 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) denied the veteran's 
request for a waiver of indebtedness in the amount of $201.00 
on the bases that a waiver was against the principles of 
equity and good conscience.  In an August 1999 statement of 
the case, the Committee also determined that the debt had 
been properly created.  

The Board notes that in a February 1998 written statement, 
the veteran withdrew a request for a hearing before a 
Traveling Member of the Board.  However, in a September 1999 
substantive appeal, the veteran requested a hearing before a 
Member of the Board.  In October 1999, the veteran requested 
a video conference hearing with a Member of the Board.  The 
record reflects that in January 2000, the veteran was 
notified of the date and time of his scheduled hearing.  In 
January 2000, the RO received a signed statement from the 
veteran indicating that he would appear at his scheduled 
hearing.  However, the record reflects the veteran failed to 
appear for his scheduled hearing in February 2000.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO has determined that disability compensation was 
overpaid to the veteran in the amount of $201.00.

3.  In a May 1995 letter, the RO informed the veteran that 
additional benefits had been included for his child and such 
payments for the child would continue based upon school 
attendance until July 1, 1997.

4.  The May 1995 letter informed the veteran that he must 
immediately notify VA of any change in the status of his 
dependents and that failure to notify VA of such change would 
result in an overpayment, which must be repaid.  

5.  In an October 18, 1995 letter to the veteran, the RO 
informed him of an overpayment as a result of his failure to 
return a form confirming his son's school attendance and 
notified him of the procedure for minimizing overpayment.  

6.  The veteran's son did not enroll in school for the fall 
semester.

7.  The veteran did not request an adjustment of his benefit 
payments to minimize overpayment.  

8.  The assessed overpayment did not result from fraud, 
misrepresentation, or bad faith.  

9.  While there was fault on the part of the veteran in 
causing the overpayment, repayment of the indebtedness would 
cause undue financial hardship.



CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in 
the calculated amount of $201.00 was properly created.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.667(b) (1999).

2.  Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $201.00 would be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963(a), 1.965 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in April 1972, the 
veteran was initially awarded entitlement to service 
connection for a skin condition, evaluated as 30 percent 
disabling, effective from November 19, 1971.  

In May 1995, the veteran submitted a request for approval of 
school attendance for P. J. A., his son.  The veteran 
indicated that his son would begin college on September 1, 
1995.  

In a May 1995 letter, the RO informed the veteran that 
additional benefits had been awarded for his child.  The 
letter stated that payments for P. J. A. would continue based 
on school attendance until July 1, 1997.  The veteran was 
informed that he must tell the RO immediately if there was 
any change in the number or status of his dependents and 
failure to tell VA immediately of such a change could result 
in an overpayment which would have to be repaid.  

In an October 18, 1995 letter. The RO informed the veteran 
that he had failed to return VA Form 21-674b, which was sent 
to verify that P. J. A had begun school as planned.  The RO 
proposed to reduce the veteran's monthly benefits award 
payment effective September 1, 1995.  The veteran was 
notified that his payments would continue at the present rate 
for 60 days, but he may not be due the full amount paid.  He 
was also notified that if he accepted the payments and a 
reduction was made, he would have to repay all or part of the 
benefits received during that 60 day period.  To avoid such a 
potential overpayment, the veteran was notified that he could 
send a statement asking that his payments be adjusted 
beginning with his next check.  

On October 27, 1995, the veteran informed the RO that his son 
was in Japan at the start of the school year and had planned 
to attend college on the military base as a dependent.  The 
RO received that information on November 1, 1995.  The 
veteran reported that because of the paperwork involved, his 
son was unable to begin college and had returned to the 
United States.  He indicated that his son would attend 
college during the winter term.  

In January 1996, the RO informed the veteran that his 
benefits had been reduced effective September 1, 1995 because 
his son was not attending school.  The veteran was informed 
that this adjustment had created an overpayment of benefits 
to him in the amount of $201.00.  

The veteran submitted a request for a waiver of overpayment 
in February 1996.  He stated that he was trying to find a 
job, but was having a difficult time because of his age.  He 
reported that he had applied for unemployment benefits, but 
did not have a decision yet.  

In a February 1996 Financial Status Report, the veteran 
reported zero monthly income for himself and his spouse.  He 
reported total monthly expenses consisting of $499.00 for 
rent or mortgage, $100.00 for food, $300.00 for utilities and 
heat, $200.00 for other living expenses, and $200.00 for 
monthly payments on installment contracts and other debts.  
In regard to assets, the veteran reported having $100.00 cash 
in the bank, $50.00 cash on hand, and a 1981 vehicle valued 
at $2000.00.  The veteran reported two installment or 
contract debts in the amount of $4000.00 each.  The veteran 
stated that he had been laid off from his job and was unable 
to find other employment.  

In a May 1996 decision, the Committee informed the veteran 
that his request for a waiver had been denied.  The Committee 
found that the veteran was free of fraud, misrepresentation, 
and bad faith, but a waiver of overpayment was against equity 
and good conscience.  The Committee also found that the 
veteran continued to accept payments clearly in excess of the 
amount due after being notified of the proposed reduction, 
thus it was not inequitable to expect repayment of this 
modest debt.  The Committee noted that although the veteran 
was not employed, there was no evidence that he was precluded 
from attaining future gainful employment.  It was also noted 
that recovery of the overpayment would afford the Government 
the same consideration being given the veteran's other 
creditors.  

In his May 1996 notice of disagreement, the veteran reported 
that he had no idea his son was not attending school until he 
requested funds to return home.  He also reported that his 
checks were automatically deposited and since VA payments had 
gone up and down over the past years, he wasn't sure if the 
overpayment was due to inflation.  He stated that he was 
currently unemployed and depended upon his disability payment 
to assist him in meeting his monthly financial 
responsibilities.  The veteran also stated that he believed 
the overpayment occurred during the summer months, when 
school was not in session.  

A statement of the case was issued in September 1996.  The 
veteran also submitted a substantive appeal in September 
1996.  In his substantive appeal, the veteran reported that 
he had found employment at the rate of $4.00 per hour.  He 
also stated that he would be unable to receive unemployment 
benefits if he quit his job. 

At his April 1998 RO hearing, the veteran testified that 
sometime during October 1995, his son called him at home and 
told him that he had problems going to school because of the 
requirements to live in Japan.  He testified that he received 
the letter from VA and then contacted them by phone to say 
that his son was not going to school.  The veteran stated 
that he was not contending that he did not receive the RO 
letter proposing to reduce his benefits.  The veteran 
reiterated that he did not know that his son was not 
attending school while in Japan.  

In an April 1998 written statement, the veteran stated that 
in October 1995 he informed VA in writing that his son was 
not attending school and they could have used that to adjust 
his compensation at that time.  In a July 1998 written 
statement, the veteran again reiterated that if an 
overpayment was due, it was only for the months of September 
and October 1995, because he notified VA in October 1995 that 
his son was not attending school.  

In August 1999, the Committee issued a statement of the case 
affirming the validity of the debt.  The veteran filed 
another substantive appeal in September 1999.  

Pertinent Law and Regulations

The regulations provide that if a child fails to commence or 
resume school attendance following a vacation period, 
benefits will be terminated the date of last payment or the 
last day of the month proceeding the date of failure to 
pursue the course, whichever is earlier.  See 38 C.F.R. 
§ 3.667(b) (1999).

It is the responsibility of the veteran to notify VA of all 
circumstances that will affect the entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against the principles of equity and 
good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

	2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for with the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

Analysis

As the veteran has questioned the validity of the debt in 
part, the waiver application cannot be adjudicated without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him.  See Schaper v. Derwinski, 1 
Vet. App. 430, 437 (1991).  Following a review of the 
evidence of record, the Board concludes that the debt in this 
case was validly incurred.  The record clearly reflects that 
the veteran's son did not enroll in fall term classes.  The 
record further reflects that the RO did not receive 
notification from the veteran that his son was not attending 
school until November 1, 1995.  This was after the veteran 
had been informed by VA of a possible overpayment.  The 
veteran was also notified that in order to reduce the 
potential overpayment, he could request that his payments be 
adjusted beginning with his next check.  The veteran made no 
such request to VA and continued to accept his benefit 
payments.  

The veteran contends that the amount of his benefit check has 
always fluctuated and he did not know if the benefit in 
question was still being included in his check.  However, 
there is no indication in the record to suggest that the 
veteran called the RO or in any way attempted to determine if 
the benefit in question was still being paid.  The veteran 
also contends that his October 1995 statement informing the 
RO that his son was not in school should have been accepted 
as a request to adjust his payments.  However, the veteran 
only reported that his son was not in school and would start 
classes during the winter term.  The statement makes no 
reference to an overpayment, nor does it contain any request 
for an adjustment of payments.  Finally, the veteran has 
alleged that the overpayment occurred during the summer 
months when school was not in session.  However, the record 
clearly reflects that the overpayment began September 1, 
1995, the date the veteran had originally informed the RO 
that his son would begin school.

Thus, the Board concludes that the veteran was properly 
notified of the overpayment and all due process 
considerations were duly complied with by VA.  The Board 
notes that the veteran was accorded the opportunity to 
present his case at personal hearings.  The veteran did 
appear at his RO hearing, but failed to appear for a 
scheduled hearing before a Member of the Board.  The Board 
concludes that the veteran's indebtedness was properly 
established and the debt is valid.  See Schaper, 1 Vet. App. 
at 437.

In regard to the issue of a waiver of the overpayment, the 
Committee concluded that the veteran was free of fraud, 
misrepresentation, and bad faith.  The record reflects the 
veteran did act in late October 1995 to inform VA that his 
son was not in school.  Based upon a review of the evidence 
of record, including the RO hearing transcript, it appears 
that the veteran believed that his action of informing VA of 
such information was all that was required.  In short, the 
Board believes that the veteran's actions did not represent a 
willful intent to deceive or defraud, but rather represented 
inadvertence or mistake on his part.  Therefore, the Board 
concludes that there was no showing of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
conjunction with the creation of the overpayment assessed 
against him.

Having found that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran, 
the Board must now consider whether recovery of the 
indebtedness would be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The first element to consider is fault of the debtor, which 
is defined as "[w]here actions of the debtor contribute to 
the creation of the debt."  38 C.F.R. § 1.965(a)(1).  The 
second element is balancing of faults, which requires a 
weighing of the fault of the debtor against the fault of VA.  
38 C.F.R. § 1.965(a)(2).  As discussed above, the veteran 
appears to have misunderstood the extent of action required 
of him in preventing an overpayment when his son did not 
attend school.  However, while the Board has determined that 
the veteran's actions did not rise to the level of either bad 
faith or fraud, the Board is not of the opinion that his 
confusion or inadvertence relieves him of responsibility in 
this matter.  

Furthermore, with respect to the balancing of faults, the 
Board has been unable to identify any actions on the part of 
VA that might have led to the veteran's misunderstanding.  
The RO properly informed the veteran of the overpayment and 
the methods for minimizing potential overpayment.  Thus, the 
Board has been unable to identify fault on the part of VA in 
this matter.

The third element to be considered, undue hardship, is 
described as "[w]hether collection would deprive the debtor 
or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  
In his February 1996 financial status report, the veteran 
reported zero income and total monthly expenses of $1400.00.  
The veteran also reported two installment debts and assets in 
the amount of $150.00 in cash and a 1981 motor vehicle.  In 
his September 1996 substantive appeal, the veteran reported 
that he had found employment making $4.00 per hour.  He also 
reported that he would not be eligible for unemployment if he 
quit his job.  Although a subsequent and more current 
financial status report is not of record, it does appear that 
the veteran has very limited monthly resources.  Thus, the 
Board concludes that recovery of this debt could interfere 
with the veteran's ability to provide for life's basic 
necessities and create undue hardship.  

Furthermore, as the veteran is in receipt of benefits and 
responsible for at least one dependent, the Board believes 
that to expect repayment of this debt would potentially 
defeat the purpose for which the benefits were intended.  
Upon consideration of the question of unjust enrichment, 
which means that failure to make restitution would result in 
unfair gain to the debtor, it is clear that the veteran did 
unfairly gain $201.00.  Thus, the Board finds that there was 
unjust enrichment.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation, nor do the facts show such.  

Thus, upon consideration of all of the above factors, the 
Board finds that recovery of the overpayment would be against 
the principles of equity and good conscience as such would 
undoubtedly cause a financial hardship on the veteran.  The 
Board recognizes that there are considerations against a 
waiver and the record is by no means ideally developed.  
Nevertheless, it does seem reasonably apparent that repayment 
of the obligation would result in hardship.  Accordingly, the 
Board concludes that the evidence supports a waiver of the 
recovery of the overpayment at issue.  




ORDER

The overpayment of disability compensation benefits in the 
calculated amount of $201.00 was properly created.  

Waiver of recovery of overpayment of disability compensation 
benefits in the calculated amount of $201.00 is granted.  





		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

